 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonterey Carmel Convalescent, Inc., d/b/a CarmelConvalescent Hospital and Nancy R. Larsen,Petitioner and Hospital and Institutional Work-ers Union, Local 250, Service Employees Inter-national Union, AFL-CIO. Case 32-RD-179September 19, 1980DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Decision and Direction of Electionissued on October 2, 1979, an election by secretballot was conducted on October 30, 1979, in a unitcomposed of all full-time and regular part-time em-ployees employed by the Employer at its Carmel,California, facility, excluding all registered nurses,office clerical employees, guards, and supervisorsas defined in the Act. At the conclusion of theelection, the parties were furnished a tally of bal-lots which showed that of approximately 73 eligi-ble voters 19 cast ballots for the Union, 27 cast bal-lots against the Union, and 2 cast challenged bal-lots.On November 2, 1979, the Union filed andserved on the parties nine objections to conduct af-fecting the results of the election. Following an in-vestigation, the Acting Regional Director forRegion 32, on December 31, 1979, issued a Supple-mental Decision, Order and Direction of SecondElection, wherein he overruled Objections 1through 8, sustained a portion of Objection 9, anddirected a second election.Thereafter, the Employer filed a request forreview of the Acting Regional Director's decision.The Board, by telegraphic orders on February 21and 22, 1980, granted the request for review anddirected that a hearing be held with respect to Ob-jection 9. Such hearing was conducted on March28, 1980, and, on June 19, 1980, the Hearing Offi-cer issued his Report and Recommendation on Ob-jections wherein he concluded that there was meritto the objection and recommended that the electionbe set aside and a new election held. Thereafter,exceptions and a supporting brief were filed withthe Board by the Employer and a brief was filedby the Union. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.i Counsel for the Employer, by letter dated July 22, 1980, filed withthe Board a motion to strike certain assertions made in the Union's briefby counsel for the Union. Inasmuch as the assertions are contrary to therecord testimony, the motion is hereby granted. Valley Iron & Steel Co.,224 NLRB 866 (1976).252 NLRB No. 41The Board has reviewed the record in light ofthe exceptions and briefs, and hereby adopts theHearing Officer's findings and recommendationsonly to the extent consistent herewith.Objection 9 concerns the alleged failure of theBoard agent conducting the election adequately toinstruct the Union's observer, Ahren, at the morn-ing voting session, on the proper challenge proce-dures which thereby caused the observer to believethat a failure or refusal to initial a voter's name onthe eligibility list constituted a challenge of thatvoter.The record shows that at the preelection confer-ences the Board agent's instructions were fully ade-quate, covering all essential points, including thechallenge ballot procedure. Ahrens testified thatthe Board agent "explained things very well," butthat she did not understand because of inattentionand nervousness. At some point after balloting hadbegun, Ahrens "may have" told the Board agentthat she intended to challenge voters she did notrecognize, and she admittedly was under the im-pression that her refusal to place her initials on theeligibility list next to the names of such voters con-stituted a challenge of these voters.During the election she refused to initial the eli-gibility list some 10 to 15 times and, when this oc-curred, the Board agent againtold her, as he previ-ously had instructed all observers, that she couldask for identification. When identification wassought and corresponded with that name on thelist, Ahrens nevertheless continued to refuse to ini-tial the voter's name. The record shows also thatupon a number of such occasions the Board agentspecifically asked Ahrens if she wished to chal-lenge without receiving an affirmative response.2Thus, it is clear that the Board agent gave Ahrensthe opportunity clearly and unambiguously to"challenge" and that she declined to do so.The Hearing Officer found that Ahrens intendedto challenge and that the Board agent reasonablyshould have construed her refusals to initial thevoters' names on the eligibility list as constitutingchallenges.We do not agree. It is well settled that an ob-server should indicate clearly an intent to chal-lenge, and that in the absence of such clarity, par-ticularly when the question specifically is asked bythe Board agent and there is no affirmative re-sponse, the Board agent cannot reasonably be ex-2 There is no evidence that any ineligible voter was permitted to vote.None of the dozen or so individuals sought to be challenged were amongthose whose eligibility was in dispute at the conference the day beforethe election, with one possible exception; and the two voters who votedchallenged ballots in the afternoon were challenged properly.274 CARMEL CONVALESCENT HOSPITALpected to interpret the observer's conduct as con-veying an intent to challenge.3In view of the foregoing, we find that the Boardagent correctly handled the voting procedures atthe election. Inasmuchas the two challenged ballotsare insufficient to affect the results of the election,we shall, accordingly, certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Hospital and Institu-tional Workers Union, Local 250, Service Employ-ees International Union, AFL-CIO, and that saidlabor organization is not the exclusive representa-tive of all the employees, in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.3 H L Distributing Company, 206 NLRB 169 (1973); Fern Lborato-ries. Inc., 232 NLRB 379 (1977); Computer Sciences Corporation AppliedTechnology Division. Aerospace Systems Center, 234 NLRB 1163 (1978),enfd 589 F.2d 232 (5th Cir. 1979).DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard before me in Phoenix, Arizona, onMay 6 and 7, 1980. The complaint, issued December 28and based on charges filed November 13 and December17, 1979, by Warren J. McCarty, an Individual, allegesthat Respondent, Alfred M. Lewis, Inc., has engaged inunfair labor practices within the meaning of Section8(aX3) and (1) of the Act. Briefs have been submitted bythe General Counsel and Respondent and have beencarefully considered.Upon the entire record in the case, and from my ob-servation of the witnesses including their demeanor, Imake the following:'FINDINGS OF FACTI. JURISDICTIONAL FINDINGSAlfred M. Lewis, Inc., a California corporation, main-tains an office and place of business at Phoenix, Arizona,where it is engaged in the wholesale sale and distributionof dry groceries, refrigerated foods and related products.It annually purchases and causes to be transported in in-terstate commerce and delivered to its place of businessin Arizona groceries and other items valued in excess ofS50,000 directly from suppliers located in States otherthan the State of Arizona. I find that the operations ofRespondent affect commerce within the meaning of Sec-A post-hearing motion by the General Counsel to correct the recordin 33 respects, dated May 30, 1980 and unopposed, is hereby granted. Itmay be noted that a reference therein to p. 272 is actually to p. 275.tion 2(6) and (7) of the National Labor Relations Act, asamended.II. THE LABOR ORGANIZATION INVOLVEDTransport & Local Delivery Drivers, Warehousemen& Helpers, Local No. 104, an affiliate of the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, herein the Union, is a labor orga-nization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; The IssueThe sole issue herein is whether Respondent in August1979 denied employee Warren J. McCarty 2 a 15-minutebreak, and whether Respondent thereafter, about Sep-tember 17 and 20, discriminated against and dischargedMcCarty because he asserted rights under the collective-bargaining agreement between the Union and Respond-ent. According to Respondent, he was discharged solelybecause he had stolen production time at work or, statedotherwise, had falsified production records by claimingpayment for work not actually performed by him. Asfound below, the evidence preponderates in favor of Re-spondent's position.B. Sequence of EventsThe warehouse and trucking employees of Respondentare represented for the purposes of collective bargainingby the Union and, at the time relevant herein, a 3-yearcollective-bargaining agreement covered the term fromMarch 1, 1978, up to and including February 28, 1981.McCarty initially entered the employ of Respondenton February 20, 1978, as a part-time employee on thenight shift. Approximately I month later, he became afull-time employee on the night shift in the grocerywarehouse and, during the months of July, August, andSeptember 1979, he was employed principally in the to-bacco, candy and repack rooms of the grocery ware-house. His starting time for the night shift commenced at2 p.m., and he was under the primary supervision of Su-pervisor Randy Baughman.Article XI of the contract treats with meal and breakperiods and generally provides that during an 8-hourshift employees are entitled to two rest breaks, each of15 minutes duration, which are compensated, and also toa 1/2-hour lunchbreak, which is not compensated. Em-ployees who work overtime past 8 hours are entitled toan additional 15-minute break at approximately the 10thhour when an employee is to work 11 or more hours.During the 3-month period, stated above, these employ-ees did work a great deal of overtime. Stated otherwise,employees who started their shift at 2 p.m., as didMcCarty, and then worked until 1:30 a.m. would haveput in II hours of time for which they were compensat-ed.On a particular shift, during August 1979, McCartywas working in the candy room around I a.m. Shortly2 To be distinguished from fellow employee and Job Steward MichaelK. McCarthy of Local 104.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter 1 a.m., he admittedly made a comment to his co-workers in the presence of Baughman that the other em-ployees should slow down in order to obtain an addition-al 15-minute break. Several minutes later and shortlybefore 1:30 a.m., Baughman, who had heard this com-ment, told McCarty to punchout and go home; oneeffect of this was to deprive him of eligibility for an ad-ditional 15-minute break.Some weeks later, on September 17, 1979, McCartywas given an indefinite suspension by Respondent. As hewas told, and his own testimony so demonstrates, this re-sulted from the Company's conclusion that he was sus-pected of cheating on his production cards. Several dayslater, on September 20, this discipline was increased to adischarge.As for the August incident, it is clear that McCartywas not entitled to an extra break because he did notwork a full 11 hours. And there is substantial evidencethat it was the normal practice of Respondent to give thebreak at different times, varying from 1 to 1:30 a.m.Baughman testified that he generally tried to sendhome employees who disliked working overtime, and onthe night in question he followed this policy precisely.Thus, it is uncontroverted that shortly after 1 a.m., hesent home employee Wesley because he knew of the lat-ter's distaste for working late. As Baughman testified,and I find, he did not need McCarty any longer that eve-ning and, moreover, he was aware of.McCarty's priorstatement to employees suggesting a slowdown so as tobe awarded an additional break.On September 17, just after McCarty reported to workat 2 p.m., he was called to a meeting with Dave Ashby,superintendent of operations; Baughman; and Union Ste-ward Mendias. Ashby told McCarty, as the latter testi-fied, that he was suspected of cheating on his productioncards and that he was suspended until further notice. Hewas further told that Baughman had observed this cheat-ing on the prior shift, and that fellow union members hadturned him in, and the record supports the latter finding.Indeed, in his testimony at the instant hearingMcCarty, in effect, admitted that he had cheated on hisproduction card on the night in question. While the pre-cise facts are not entirely clear, it appears that his pro-duction card showed him as working time that he hadnot.Both Ashby and Baughman testified, and I find, thatMcCarty admitted his cheating at the meeting on Sep-tember 17. McCarty did deny that he had made such anadmission, but he did not deny that he was actually en-gaged in cheating. And the cheating is corroborated else-where.The basic case of the General Counsel is that Re-spondent was determined to "get" McCarty for his per-sistence in asserting his rights under the collective-bar-gaining agreement. There is evidence of a number ofcontract grievances filed by McCarty with the Union.However, although he was suspended on a number ofoccasions during 1979, only one such suspension wasever submitted to the grievance and arbitration proce-dures set forth in the agreement, and this was won byMcCarty after his discharge. These grievances to theUnion include those dated January 10, July 2, and Sep-tember 4, 1979.There is also most persuasive evidence from NormalThelen, employee relations manager and safety coordina-tor of Respondent. The General Counsel adduced evi-dence that various employees including McCarty hadgone to OSHA and filed a grievance about working con-ditions. Her testimony is not controverted, and I findthat this never came to the attention of Respondent al-though another matter involving other employees in anOSHA matter did. And the testimony of Thelen also dis-closes, and this is not controverted, that Respondentdoes not receive copies of complaints filed by an em-ployee with the Union. She was aware of only onegrievance filed by him which came to the attention ofRespondent.The General Counsel does rely on certain testimonyby Union Steward Mike McCarthy. According toBaughman, it was McCarthy who initially notified himthat McCarty was cheating on his production cards. Sig-nificantly, McCarthy, although presumably available,was not brought back as a rebuttal witness to controvertthis.According to McCarthy, Baughman told him in Juneor July that McCarty was a thorn in the side of Re-spondent which would like to find a way to dischargehim.3Baughman flatly denied that there was any attemptto "set-up" McCarty on the subject of cheating on pro-duction records and testified, without contradiction, thatit was McCarthy who approached him in the warehouseand advised him that McCarty was cheating on his pro-duction records, and that the other men did not like this.As a result, Baughman reported this incident to Ashbyand it was Ashby who instructed him to conduct an in-vestigation of employees to determine whether anycheating was taking place.As a result, Baughman investigated the matter on thenext shift of September 16, and determined that McCartywas in fact cheating. Indeed, Night Warehouse Supervi-sor Jim Theis was called to the scene by Baughman toverify this; this was done at the prior suggestion ofAshby who desired verification of any such matter. Andthe record has disclosed this verification by Theis bothin his testimony and in writing.If the testimony of McCarthy is to be believed, itwould follow that he, a union steward, sat by idly anddid nothing while McCarty, his union brother, was dis-charged according to a plan setup by Respondent.McCarty did present some testimony that other employ-ees were cheating on their production records in similarfashion, but this is not supported. He did name a numberof employees who were so engaged and two of them,Kuban and Bond were called as witnesses; they were un-impressive or evasive and denied that they were in-volved in any such system of cheating on production.Indeed it was only Steward McCarthy, who admitted3 There is testimony about an incident when Baughman and other em-ployees were drinking beer after work and there was some joking aboutthe incident when McCarty was sent home before completing II hours,and as a result was allegedly put in his place. I see nothing here whichassists the General Counsel or is dispositive of the issue before me.276 CARMEL CONVALESCENT HOSPITALthat he was involved on occasion in cheating in thismanner.There is also evidence that at a later date, on January28, 1980, management personnel questioned all employ-ees in the tobacco, candy, and repack rooms aboutMcCarty's allegations of widespread cheatings, but un-derstandably received no admissions of such misconduct.C. Concluding FindingsTo sum up, the General Counsel has not met itsburden of proof with respect to McCarty. On the otherhand, Respondent has offered plausible and sensible rea-sons for the actions taken against him, and specificallybecause he was caught cheating on his production re-cords, a factor he in effect admitted. And as for the inci-dent when he was sent home several minutes early be-cause he was not needed, and because several minutesearlier he had openly encouraged other employees toslow down in order to get an additional break, I fail tosee how this assists the General Counsel, although Re-spondent may not have been averse to the opportunity totake this action.In essence then, I find that the evidence preponderatesin favor of the position of Respondent herein, althoughthe General Counsel has argued forcefully at length infavor of its position. And while there is some testimonyas to working practices of an unauthorized nature, I seenothing sufficient to affect these findings in favor of Re-spondent. I shall therefore recommend dismissal of thecomplaint.CONCLUSIONS OF LAW1. Alfred M. Lewis, Inc., is an employer whose oper-ations affect commerce within the meaning of Section2(6) and (7) of the Act.2. Transport & Local Delivery Drivers, Warehouse-men & Helpers, Local No. 104 is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The complaint is dismissed in its entirety.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.277